Title: From John Adams to James Monroe, 20 April 1813
From: Adams, John
To: Monroe, James



Dear Sir
Quincy April 20. 1813.

Your favour of the 10th. of this month has laid me under very great Obligations to you. No intelligence could be more agreable to me, than the information, that the conduct of my Son has the entire approbation of The President. As a public Man I have no views for him, but to such Services as The President Shall assign him. As a private person, though his absence and the loss of his Society is to me a severe privation, I Should reproach myself, if I Should make any Objection to his engaging in those momentous Services to his Country which you present to my view, however hazardous they may be to his reputation
You and I know, that a certain Mission is to an American, the most “Scabreux” in the whole Diplomatic Circle: I Should neverthe less prefer to have him a thousand miles nearer than at So great a distance.
Though I dare not flatter myself, with any very Sanguine hopes of so great  a Felicity as to live to See a Peace, I wish your Amabassadors a prosperous Voyage, and Sincerely pray for their compleat Success.
I Submit my Son, and all his Connections to the goodness of Providence and the Presidents Wisdom.
With great Esteem I have the honour to be / Sir your obedient Servant

John Adams